The Chancellor.
The complainant moves to take the answer from the files, on the ground of irregularity, because it is not signed by counsel. It is signed by the defendant’s solicitor. By the practice of the English court of chancery, the signature of *43counsel is necessary. It is not so by ours. Rule 1 directs that all bills and answers, and other proceedings intended to be filed, shall be fairly and legibly written; and that every bill shall be signed by counsel. This rule, which was established on the 21st of May, 1822, has been supposed to authorize, by inference, the practice of filing answers not signed by counsel, though signed by solicitor. The rules contain no direction that answers shall be signed by counsel. The chancery act is silent on the subject. Under the supposed sanction of the rule, the practice of filing answers not signed by counsel has existed for very many years, and at no time has any question been made, as far as appears or is known by reports or tradition, of its correctness. In point of fact, the great majority of answers are signed by counsel, the solicitors being also of the degree of counselor, and signing in both capacities; but they are often signed only by solicitors who are not counselors.
While the same reason exists for requiring the signature of counsel to an answer as to a bill, yet the rule appears, and has been understood, to discriminate between them. The motion will be denied.